Citation Nr: 0413186	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Timeliness of filing of the appeal of the rating decision of 
October 31, 2001, denying service connection for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1968 to September 1970, including 
service in the Republic of Vietnam from September 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 31, 2001, 
which denied service connection for post-traumatic stress 
disorder (PTSD).  The only issue currently before the Board 
is whether the claimant's Substantive Appeal of that decision 
was timely filed.  


FINDINGS OF FACT

1.  A rating decision of October 31, 2001, denied service 
connection for PTSD, and the claimant was notified of that 
adverse determination and of his right to appeal by RO letter 
of November 15, 2001; his Notice of Disagreement was received 
at the RO on January 14, 2002.  

2.  Following receipt of his Notice of Disagreement on 
January 14, 2002, the claimant was provided a Statement of 
the Case on December 4, 2002, which notified him that of the 
right to file, and time limit for filing, a Substantive 
Appeal; information on hearing and representation rights; and 
a VA Form 9, "Appeal to Board of Veterans' Appeals."  

3.  The appellant did not file a substantive appeal within 
sixty days after the date of the Statement of the Case.  


CONCLUSION OF LAW

The appellant did not file a timely appeal; the appeal is 
dismissed.  38 U.S.C.A § 7105(d)(3) (West 2000);  38 C.F.R. 
§19.30 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served on active duty with the United 
States Marine Corps from August 1968 to September 1970, 
including service in the Republic of Vietnam from September 
1969 to September 1970.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
June 12, 2001, sought service connection for PTSD.  That 
claim was denied by rating decision of October 31, 2001, and 
the claimant was notified of that adverse determination and 
of his right to appeal by RO letter of November 15, 2001.  

The veteran's Notice of Disagreement (NOD) was received at 
the RO on January 14, 2002, and the claimant was provided a 
Statement of the Case (SOC) on December 4, 2002.  That SOC 
and accompanying cover letter notified the claimant that to 
complete his appeal, he must file a formal appeal, and that 
he might use the enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals, to complete his appeal.  He was further 
informed that he must file his appeal with the RO within 60 
days from the date of that cover letter notifying him of the 
action he had appealed or within the remainder, if any, of 
the one year period from the date of the letter notifying him 
of the action that he had appealed.  He was further informed 
that if the RO did not hear from him within this period, it 
would close his case.  He was informed that if he needed more 
time to file his appeal, he should request more time before 
the time limit for filing his appeal expired.  The record 
shows that the claimant failed to file his Appeal to the 
Board of Veterans' Appeals (VA Form 9) to complete his appeal 
within 60 days of the date of the cover letter accompanying 
the SOC, or within the one year period from the date of the 
letter notifying him of the action that he had appealed.  

In a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, dated January 23, 
2003, and received at the RO on January 27, 2003, appointed a 
veteran's service organization to represent him before VA.  
In an accompanying letter, the claimant requested a local 
hearing with a Hartford Regional Office Decision Review 
Officer (DRO).  A letter from the claimant's representative, 
also dated January 23, 2003, and received at the RO on 
January 27, 2003, repeated the request for an appeal hearing.  

The claimant appeared and offered testimony in support of his 
claim at a hearing held before the RO's DRO on March 26, 
2003.  That testimony was considered by the DRO, and a DRO's 
decision of April 11, 2003, confirmed and continued the 
previous denial of service connection for PTSD.  The claimant 
was notified of that adverse determination and of his right 
to appeal by RO letter of April 15, 2003.  The claimant's 
representative filed an Appeal to the Board of Veterans' 
Appeals (VA Form 9) on May 6, 2003.  In that document, he 
requested a hearing at the RO before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals.  

In a deferred rating decision of May 15, 2003, it was 
determined that the claimant's Appeal to the Board of 
Veterans' Appeals (VA Form 9) had not been timely filed.  The 
claimant and his representative were notified by RO letter of 
May 19, 2003, that his recent Appeal to the Board of 
Veterans' Appeals (VA Form 9) had not been timely filed; and 
of his right to appeal that decision.  On June 4, 2003, the 
claimant's accredited representative filed a NOD with that 
decision, asserting that the veteran had filed his NOD on the 
rating decision of October 31, 2001; that by letter of 
January 23, 2003, the representative's office had filed his 
request for a DRO hearing; that the DRO decision dated April 
15, 2003 [sic] denied service connection for PTSD; that by 
letter of May 2, 2003, the representative's office had 
requested a hearing at the RO before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals and sent in the VA 
Form 9; and that the claimant was thus within the 60-day time 
frame for the BVA request.  

A SOC was provided the claimant and his representative on 
June 6, 2003, addressing the issues of service connection for 
PTSD and whether the claimant had perfected his previous 
appeal for service connection for PTSD by the timely filing 
of his Substantive Appeal.  That document notified the 
appellant and his representative of the provisions of 
38 C.F.R. § 20.302, the regulation governing the time limit 
for filing a NOD, Substantive Appeal, and response to a 
Supplemental Statement of the Case (SSOC).  On June 23, 2003, 
the claimant's representative filed an Appeal to the Board of 
Veterans' Appeals (VA Form 9), in which he incorrectly 
asserted that the issue was whether the Notice of 
Disagreement filed on May 6, 2003 was untimely; that his 
office accepted the appointment as the claimant's 
representative on January 23, 2003; that the claimant sent in 
his own NOD on the rating decision of October 31, 2002; that 
the representative's office submitted a letter on January 23, 
2003, requesting a DRO hearing; and that his officer did not 
receive a copy of the SOC.  The claimant's representative 
repeated his request for a hearing at the RO before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

On July 17, 2003, the claimant's representative submitted a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), in which he asserted, in pertinent part, that the 
claimant filed his VA Form 9 in a timely manner.

A hearing was held at the RO on October 31, 2004, before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  The claimant's representative again 
asserted that  the issue on appeal was the timeliness of the 
filing of the claimant's NOD, while the presiding Veterans 
Law Judge noted that the actual issue was the timeliness of 
the filing of the claimant's Appeal to the Board of Veterans' 
Appeals (VA Form 9).  The claimant's representative further 
asserted that the claimant filed his NOD on October 31, 2002 
[sic]; that a request for a hearing before the RO's DRO was 
submitted on January 23, 2003; that the DRO's April 15, 2003 
[sic] decision denied PTSD; that the claimant's VA Form 9 had 
been filed within the 60-day window; and that the claimant's 
representative never received a copy of the SOC.  The 
claimant offered testimony as to his underlying claim for 
service connection for PTSD.  A transcript of the testimony 
is of record.  



II.  Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 U.S.CA. § 7105(West 2000); 20.200 (2002).

Governing law and regulations provide that when a Notice of 
Disagreement is timely filed, the agency of original 
jurisdiction must reexamine the claim and determine if 
additional review or development is warranted.  When a Notice 
of Disagreement is received following a multiple-issue 
determination and it is not clear which issue, or issues, the 
claimant desires to appeal, clarification sufficient to 
identify the issue, or issues, being appealed should be 
requested from the claimant or his or her representative.  If 
no preliminary action is required, or when it is completed, 
the agency of original jurisdiction must prepare a Statement 
of the Case pursuant to § 19.29 of this part, unless the 
matter is resolved by granting the benefits sought on appeal 
or the Notice of Disagreement is withdrawn by the appellant 
or his or her representative. U.S.C.A § 7105(d)(1) (West 
2000); 38 C.F.R. § 19.26 (2002).  

The Statement of the Case must be complete enough to allow 
the appellant to present written and/or oral arguments before 
the Board of  Veterans' Appeals.  It must contain: (a) A 
summary of the evidence in the case relating to the issue or  
issues with which the appellant or representative has 
expressed disagreement; (b) A summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination; 
and (c) The determination of the agency of original 
jurisdiction on each issue and the reasons for each such 
determination with respect to which disagreement has been 
expressed.  38 U.S.C. 7105(d)(1)(West 2000);  38 C.F.R. 
§ 19.29 (2003).

Furnishing the Statement of the Case and instructions for 
filing a Substantive Appeal.
(a)  To whom the Statement of the Case is furnished. The 
Statement of  the Case will be forwarded to the appellant at 
the latest address of record and a separate copy provided to 
his or her representative (if any). 
(b)  Information furnished with the Statement of the Case. 
With the Statement of the Case, the appellant and the 
representative will be furnished information on the right to 
file, and time limit for filing, a Substantive Appeal; 
information on hearing and representation rights; and a VA 
Form 9, "Appeal to Board of Veterans' Appeals."  38 U.S.C.A 
§ 7105(d)(3) (West 2000);  38 C.F.R. §19.30 (2002). 

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed.  However, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 U.S.C.A 
§ 7105(d)(3) (West 2000);  38 C.F.R. § 19.32 (2002).  

In the instant appeal, the record shows that the original 
rating decision of October 31, 2001, addressed only a single 
issue, i.e., service connection for PTSD; that the claimant 
was notified of that decision and of his right to appeal by 
RO letter of November 15, 2001; that the claimant's NOD was 
timely filed on January 14, 2002; that the claimant was 
provided a Statement of the Case (SOC) on December 4, 2002; 
and that the cited SOC complied with all requirements set out 
in 38 U.S.C.A § 7105(d)(3) (West 2000);  38 C.F.R. §19.30 
(2003), supra.  The record further shows that the SOC and 
accompanying cover letter notified the claimant that to 
complete his appeal, he must file a formal appeal, and that 
he might use the enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals, to complete his appeal.  He was further 
informed that he must file his appeal with the RO within 60 
days from the date of that cover letter notifying him of the 
action he had appealed or within the remainder, if any, of 
the one year period from the date of the letter notifying him 
of the action that he had appealed.  He was further 
specifically informed that if the RO did not hear from him 
within this period, it would close his case; and that if he 
needed more time to file his appeal, he should request more 
time before the time limit for filing his appeal expired.  
The record shows that the claimant failed to file his Appeal 
to the Board of Veterans' Appeals (VA Form 9) to complete his 
appeal within 60 days of the date of the cover letter 
accompanying the SOC, or within the one year period from the 
date of the letter notifying him of the action that he had 
appealed.  

While the record shows that the claimant's representative has 
complained that his office was not sent a copy of the SOC 
issued on December 4, 2003, the record shows that the VA Form 
21-22 appointing his organization as the claimant's 
representative was not executed until January 23, 2003, nor 
filed at the RO until January 27, 2003.  The Board notes that 
the claimant's SOC was available to the claimant's 
representative at all times following the appointment of his 
organization as the claimant's representative, and that the 
record is devoid of evidence that he asked the RO to send him 
a copy of that document, or that he or the claimant have been 
placed at any significant disadvantage or prejudiced because 
he was not provided a copy of the SOC prior to his actual 
appointment.  

The record shows that the RO closed the claimant's appeal of 
the denial of his claim for service connection for PTSD 
because of his failure to file a timely Appeal to the Board 
of Veterans' Appeals (VA Form 9).  The record further shows 
that the claimant has not alleged that he submitted a timely 
Appeal to the Board of Veterans' Appeals (VA Form 9) to 
complete his appeal within 60 days of the date of the cover 
letter accompanying the SOC, or within the one year period 
from the date of the letter notifying him of the action that 
he had appealed.  The claimant has offered no testimony which 
would support the contention of his representative that he 
filed a timely Appeal to the Board of Veterans' Appeals (VA 
Form 9) (See VA Form 646, dated July 18, 2003).  

In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) ruled that, unless the RO closed the 
appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 
19.32 (2002), for failure to file a timely Substantive 
Appeal, that failure did not automatically deprive the Board 
of jurisdiction.  Gonzales-Morales v. Principi, No. 00-933 
(Jan. 28, 2003).  The record in this case shows, however, 
that the RO did, in fact, close the appeal pursuant to 38 
U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32 (2002), for 
failure to file a timely Substantive Appeal.  The record 
shows that the claimant has not otherwise contended, and the 
assertions of his representative notwithstanding, there is no 
evidence to support the assertion that the claimant submitted 
a NOD on October 31, 2001, or that he has ever filed an 
Appeal to the Board of Veterans' Appeals (VA Form 9) at any 
time.  Accordingly, and in the absence of a timely filed 
Appeal to the Board of Veterans' Appeals (VA Form 9), the 
Board lacks jurisdiction to entertain this appeal.  In any 
event, and Gonzalez-Morales notwithstanding, "questions as 
to timeliness or adequacy of response [to a Statement of the 
Case] shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3).  

Based upon the record in this case, the Board finds that the 
claimant failed to file a timely Appeal to the Board of 
Veterans' Appeals (VA Form 9).  Accordingly, the Board lacks 
the requisite jurisdiction to entertain this appeal, and such 
must be, and is hereby, dismissed.  


ORDER

An appeal of the rating decision of October 31, 2001 denying 
service connection for post-traumatic stress disorder not 
having been timely filed, the Board lacks jurisdiction of 
this matter and the appeal is dismissed.  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



